
	
		III
		110th CONGRESS
		2d Session
		S. RES. 528
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Bayh, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Casey, Mrs.
			 Clinton, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Craig, Mr. Dodd,
			 Mrs. Dole, Mr.
			 Durbin, Mr. Feingold,
			 Mrs. Feinstein, Mr. Gregg, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Kennedy, Mr. Kerry, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Martinez, Mr. Menendez, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Obama, Mr.
			 Specter, Mr. Stevens, and
			 Mr. Tester) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 25, 2008, as
		  Global Youth Service Day.
	
	
		Whereas Global Youth Service Day is an annual public
			 awareness and education campaign that highlights the valuable contributions
			 that young people make to their communities;
		Whereas the goals of Global Youth Service Day are to—(1)
			 mobilize the youth of the United States to identify and address the needs of
			 their communities through service and service-learning; (2) support young
			 people in embarking on a lifelong path of service and civic engagement; and (3)
			 educate the public, the media, and policymakers about contributions made by
			 young people as community leaders throughout the year;
		Whereas Global Youth Service Day, a program of Youth
			 Service America, is the largest service event in the world and in 2008 is being
			 observed for the 20th consecutive year in the United States and for the 9th
			 year globally in more than 100 countries;
		Whereas young people in the United States and in many
			 other countries are volunteering more than in any other generation in
			 history;
		Whereas children and youth not only represent the future
			 of the world, but also are leaders and assets today;
		Whereas children and youth should be valued for the
			 idealism, energy, creativity, and unique perspectives that they use when
			 addressing critical global issues such as poverty, hunger, illiteracy,
			 education, gang activity, natural disasters, climate change, and myriad
			 others;
		Whereas a fundamental and conclusive correlation exists
			 between youth service, lifelong adult volunteering, and philanthropy;
		Whereas service-learning is a teaching and learning
			 strategy that integrates meaningful community service with mastery of academic
			 curricula by helping young people make important connections between what they
			 are studying and the challenges that they see in their communities;
		Whereas several private foundations and corporations in
			 the United States support service-learning as a means for young people to build
			 character and develop the leadership and career-preparedness skills that are
			 necessary for the United States to be competitive in the 21st century,
			 including time management, decision-making, teamwork, and problem
			 solving;
		Whereas a report by Civic Enterprises found that 47
			 percent of high school dropouts reported boredom as a primary reason for
			 dropping out;
		Whereas high quality, semester-long service-learning has
			 been found to increase students’ academic engagement and achievement,
			 motivation to learn, school attendance, civic participation, character
			 development, and career aspirations;
		Whereas Global Youth Service Day engages millions of young
			 people worldwide with the support of 75 lead agencies, 45 international
			 organizations, and 120 national partners;
		Whereas a growing number of Global Youth Service Day
			 projects involve youth working collaboratively across national and geographic
			 boundaries, increasing intercultural understanding and promoting the sense that
			 they are global citizens; and
		Whereas both young people and their communities will
			 benefit greatly from expanded opportunities for youth to engage in volunteer
			 service and service-learning: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of the youth of the United States and
			 encourages the cultivation of a civic bond among young people dedicated to
			 serving their neighbors, their communities, and the Nation;
			(2)designates April
			 25, 2008, as Global Youth Service Day; and
			(3)calls on the
			 citizens of the United States to—
				(A)observe the day
			 by encouraging youth to participate in civic and community service projects and
			 by joining them in such projects;
				(B)recognize the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)support the
			 volunteer efforts of young people and engage them in meaningful learning and
			 decision-making opportunities today as an investment in the future of the
			 United States.
				
